Citation Nr: 1312770	
Decision Date: 04/17/13    Archive Date: 05/02/13

DOCKET NO.  07-11 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a skin disorder and, if so, whether service connection is warranted.

2.  Whether new and material evidence has been received to reopen a claim of service connection for a disability of the musculoskeletal system (claimed as a back condition) and, if so, whether service connection is warranted.

3.  Whether new and material evidence has been received to reopen a claim of service connection for a miscellaneous neurological leg condition (claimed as bilateral leg condition) and, if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from January 1991 to May 1991, with active duty for training (ACDUTRA) from August 1976 to January 1977.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.  The Board has reviewed the Veteran's physical claims file, as well as his electronic file on the "Virtual VA" system, to ensure a complete review of the evidence in this case.  

In June 2008, the Veteran presented testimony relevant to the appeal at a Board hearing before a Veterans Law Judge (VLJ) held by videoconference.  A transcript of the Board hearing is of record.    

"It is the responsibility of the [VA] employee or employees conducting the hearings to explain fully the issues and suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position [on appeal]."  38 C.F.R. § 3.103(c)(2) (2012).  As the Court explained in Bryant v. Shinseki, this regulation imposes "two distinct duties" on hearing officers: (1) "[A] duty to fully explain the issues still outstanding that are relevant and material to substantiating the claim," and (2) a duty to "suggest that a claimant submit evidence on an issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record."  23 Vet. App. 488, 492, 496 (2010).   

In this case, the VLJ who presided over the June 2008 Board hearing identified the issues on appeal and posed several questions during the course of the hearing in order to solicit additional information from the Veteran regarding the type and duration of his service, to include his time with the National Guard, and the injuries and symptomatology allegedly incurred therein.  The undersigned told the Veteran that his service treatment records were not of record and advised him that VA would undertake development to obtain the records.  The undersigned also advised the Veteran that the lay statements he indicated that he had previously submitted from his daughter and brothers were not of record.  The undersigned asked the Veteran if he was in receipt of Social Security benefits and the Veteran responded that he was not in receipt of such benefits.  During the course of the hearing, the Veteran provided information regarding in-service and post-service treatment for the claimed disabilities.  In light of the foregoing actions, the Board finds that the presiding VLJ fully explained the outstanding issues that are relevant and material to substantiating the claims and specifically suggested additional evidence that may be submitted in support of the appeal at the hearing. 

While 38 C.F.R. § 20.707  provides that the VLJ who conducts the Board hearing must participate in making the final determination of the appeal, the VLJ who conducted the June 2008 Board hearing has retired.  The Veteran was so advised in a February 2013 letter and notified of his hearing options.  He stated that he did not want another hearing and wanted his case to be considered based on the evidence of record.

The issues on appeal were previously remanded by the Board in November 2008 and July 2010 in order to undertake further efforts to obtain the Veteran's service personnel records and service treatment records pertaining to his National Guard service.  The case now returns to the Board following the completion of the ordered development.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).      

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Although the Board sincerely regrets the delay, this case must again be remanded for further evidentiary development for reasons explained below. 

As previously explained in the prior Board Remands, the Veteran's original claims file was lost and, consequently, the current rebuilt claims file was created.  At the time of the November 2008 Board remand, a number of documents were missing from the claims file to include the Veteran's original claims for service connection for a skin condition, a back condition, and bilateral leg condition, the final March 1996 RO rating decision denying the claims, and any and all evidentiary and adjudicative documents associated with the original claims.  The Veteran's service treatment records and service personnel records, VA treatment records, and the lay statements from the Veteran's two brothers and daughter to VA regarding the Veteran's medical conditions were also not included in the claims file. 

Pursuant to the November 2008 Board Remand, the Agency of Original Jurisdiction (AOJ) obtained the Veteran's DD Form 214 with regard to his periods of active duty in the 1970s and 1991 and post-service treatment records from the VAMC in Albuquerque, New Mexico.  Lay statements from the Veteran's wife, brothers and daughter, the service treatment records from 1991 in Saudi Arabia, and post-service VA Medical Center (VAMC) treatment records from Memphis and Little Rock were also obtained.  The AOJ attempted to obtain, but received a negative response, for the March 1996 rating decision.  However, the AOJ did not attempt to obtain any records pertaining to the Veteran's service in the Army National Guard of Colorado from 1984 to 1988 or his service in the New Mexico National Guard from 1992 to 1993 as directed by the November 2008 Board Remand order.  Consequently, the Board again remanded the claims in July 2010.

Pursuant to the July 2010 Board Remand, the AOJ requested verification of all pay and other benefits provided to the Veteran in relation to his National Guard service; however, a negative response was received from Defense Finance and Accounting Service (DFAS).  Additional service personnel records and service treatment records were obtained from the Colorado State Adjutant General and the Army National Guard of New Mexico.  Nonetheless, the Veteran's service records remain incomplete.  

In a March 2012 letter, the AOJ advised the Veteran regarding the unavailability of the service treatment records and asked him to submit additional evidence in support of the claims that may substitute for the service treatment records, to include medical evidence from medical facilities where he had received treatment since service separation.  In response, the Veteran telephoned the RO and stated that he did not have any additional evidence to provide but asked that VA request his medical records from the VAMC in Memphis, Tennessee.  See April 2012 Report of General Information.    

The Board recognizes that the AOJ previously obtained treatment records from the VAMC in Memphis, Tennessee dated from November 2008 to March 2010 and was unable to obtain records dated from 1991 to 1994 from the facility.  See October 2009 letter to the Veteran.  Nonetheless, it appears from the Veteran's April 2012 statement that more recent treatment records from the Memphis VAMC are relevant to the appeal.  In light of the foregoing, as well as the heightened duty to assist in this case, the Board finds that another remand to obtain VA treatment records is warranted.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's treatment records from the VAMC in Memphis, Tennessee dated from March 2010 to the present, and associate them with the record. 

If no records are available, please make specific note of that fact in the claims file and follow the procedures outlined in 38 C.F.R. §3.159(e) regarding notification of the inability to obtain records. 

2.   Thereafter, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case with an appropriate period of time for response by the Veteran and the representative.  Thereafter, return the case to the Board for further appellate consideration, if in order.

The purpose of this REMAND is to obtain additional development and to ensure due process.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


